             Case 18-12012-LSS   Doc 979-2   Filed 05/29/20   Page 1 of 14




                                    EXHIBIT A


                                  Proposed Order•




DOCS NY:40268.2 64202/003
               Case 18-12012-LSS            Doc 979-2        Filed 05/29/20        Page 2 of 14




                        IleT THE Ul~tITED STATES I3AlV~RUPTCY COUNT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

OPEN ROAD FILMS, LLC,a Delaware limited                     Case No.: 18-12012(LSS)
liability company, et al. I,
                                                           (Jointly Administered)
                        Debtors.
                                                            Re Docl~et No:


           ORDER (I) SUSTAINING PLAN ADMINISTRATOR'S FOURTH(NON-
             SUBSTANTIVE)OB.TECTION TO CERTAIN(A)DUPLICATIVE
             CLAIMS AND(B)INSUFFICIENT DOCUMENTATION CLAIMS

         Upon consideration of the Plan AdfninistNator's FouNth (Non-Substantive) Objection to

CeNtain (A)Duplicative Claims and(B)Insufficient Documentation Claims(the "Fourth

Omnibus Objection");2 and the Court having considered the Hurwitz Declaration in support of

the Fourth Omnibus Objection; and it appearing that notice ofthe Fourth Omnibus Objection

was good and sufficient upon the particular circumstances and that no other or further notice

need be given; and the Court having considered the Fourth Omnibus Objection, the claims listed

on Exhibit 1 and Exhibit 2 attached thereto, and any responses thereto; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefor; it is

hereby

         ~O~Jl>TD Al>1l) DE'I'~It110iII1a1~D 'I'IIA'I':



'The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
 Films, LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors'
 address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
 not limited to,IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
 Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
 1 1 cases.
 z Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Fourth
 Omnibus Objection.



 ROCS NY:40268.2 64202/003
              Case 18-12012-LSS          Doc 979-2      Filed 05/29/20    Page 3 of 14




                  1.        The Fourth Omnibus Objection is a core proceeding under 28 U.S.C.

§ 157(b)(2); and

                  2.        Each holder of a claim (as to each, a "Claim")listed on Exhibit 1 and

Exhibit 2 attached to the Fourth Omnibus Objection and attached hereto was properly and

timely served with a copy of the Fourth Omnibus Objection, this Order, the accompanying

exhibits, and the notice; and

                  3.        Any entity known to have an interest in the Claims subject to the Fourth

Omnibus Objection has been afforded reasonable opportunity to respond to, or be heard

regarding, the relief requested in the Fourth Omnibus Objection; and

                  4.        The relief requested in the Fourth Omnibus Objection is in the best

interests of the Liquidating Debtors' creditors, Estates, and other parties in interest; and it is

therefore

                  ORDERED,that the Fourth Omnibus Objection is SUSTAINED; and is further

                  ORDERED,that each of the Duplicative Claims listed on the attached Exhibit 1

is hereby disallowed and expunged in its entirety, without prejudice to the treatment of any

claim listed in the "Remaining Claim" column on Ex~iibit 1; and it is further

                  ORDERED,that each of the Insufficient Documentation Claims listed on the

 attached Exizibit 2 is hereby disallowed and expunged in its entirety; and it is further

                  ORDERED,that to the extent applicable to the Objection, Local Rules 3007-

 1(~(i) and (iii) are hereby waived; and it is further

                  ORDERED,that nothing in the Fourth Omnibus Objection or this Order shall be


                                                    2
DOCS NY:40268.2 64202/003
             Case 18-12012-LSS         Doc 979-2     Filed 05/29/20     Page 4 of 14




construed as an allowance of any Claim, including, but not limited to, any ofthe Remaining

Claims or Surviving Claims, and all ofthe Plan Administrator's rights and the rights of other

parties in interest to object to any of the Claims ar any other claims (filed or not) which may be

asserted against the Debtors on any other grounds, including, but not limited to, 11 U.S.C. §

502(d), are preserved. Additionally, should one or more ofthe grounds of objection stated in

the Fourth Omnibus Objection be dismissed, the Plan Administrator's rights and the rights of

other parties in interest to object on other stated grounds or on any other grounds that they

discovers during the pendency ofthese cases are further preserved; and it is further

                  ORDERED,that the rights ofthe Liquidating Debtors to setoff, counterclaim and

recoupment including, but not limited to, in respect of security deposits, against the allowed

amount of any Claims are preserved; and it is further

                  ORDERED,that this Court shall retain jurisdiction over any matters related to or

arising from the Fourth Omnibus Objection or the implementation ofthis Order; and it is further

                  ORDERED,that each Claim and the objections by the Plan Administrator to

such Claim, as set forth on Exhibit 1 and Exhibit 2 hereto, constitutes a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be

 deemed a separate Order with respect to each Claim. Any stay ofthis Order pending appeal by

 any claimants whose Claims are subject to this Order shall only apply to the contested matter

 which involves such claimant and shall not act to stay the applicability and/or finality of this

 Order with respect to the other contested matters listed in the Fourth Omnibus Objection or this

 Order.



DOCS NY:40268.2 64202/003
Case 18-12012-LSS   Doc 979-2   Filed 05/29/20   Page 5 of 14




                      ~~~~~~~
                                                 OPEN ROAD FILMS,LLC
                                                    Duplicative Claims
                                                        Exhibit 1
                                                   Remaining     Duplicate or       Claim       Surviving
                                                                                                                  Reason for
           Name of Claimant        Debtor            Claim     Amended Claim       Amount         POC
                                                                                                                 Disallowance
                                                    Number     to be Disallowed                  Amount

CREATIVE ARTISTS AGENCY,LLC
ATTIC: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS                                                                                      Effect of substantive
LOS ANGELES,CA 90067                                                                                          consolidation; claim
                                  Open Road                                       $653,750.00   $653,750.00     to be expunged.
                                                      333            335
                                Releasing, LLC                                                                Duplicative of Claim
CREATI~IE ARTISTS EIGENCY,LLC
                                                                                                                                      Case 18-12012-LSS




ERIKA SCf-~EIBER                                                                                                    No.333
405 LEXINGTON AVE,21ST FL
NEW YORK,NY 10174
                                                                                                                                      Doc 979-2




CREATNE ARTISTS AGENCY,LLC
ATTIC: DAVID SOOKIAZI~IN
2000 AVENUE OF THE STARS                                                                                      Effect of substantive
LOS ANGELES,C~ 90067                                                                                          consolidation; claim
                                  Open Road                                       $653,750.00   $653,750.00     to be expunged.
                                                      333            337
                                  Films, LLC                                                                  Duplicative of Claim
CREATIVE ARTISTS AGENCY,LLC
ERII~~ SCHREIBER                                                                                                    No. 333
                                                                                                                                      Filed 05/29/20




405 LEXINGTON AVE,21ST FL
NEW YORK,NY 10174


CREATIVE ARTISTS AGENCY,LLC
ATTIC: DAVID SOOKIAZIAN
2000 AVENUE OF THE STARS                                                                                      Effect of substantive
                                                                                                                                      Page 6 of 14




LOS ANGELES,CA 90067                                                                                          consolidation; claim
                                OR Productions                                                  $653,750.00     to be expunged.
                                                      333            339          $653,750.00
                                    LLC                                                                       Duplicative of Claim
CREATNE ARTISTS AGENCY,LLC
ERIKA SCHREIBER                                                                                                     No. 333
405 LEXINGTON AVE,21ST FL
NEW YORK,NY 10174

 DOCS NY:40237.2 64202/003
                                                                  OPEN ROAD FILMS,LLC
                                                                      Duplicative Claims
                                                                            Exhibit 1
                                                                    Remaining          Duplicate or            Claim          Surviving
                                                                                                                                                  Reason for
           Name of Claimant                         Debtor            Claim          Amended Claim            Amount            POC
                                                                                                                                                 Disallowance
                                                                     Number          to be Disallowed                          Amount

SPOTIFY USA INC
C/O MORRISON AND POERSTER LLP                                                                                                                Effect of substantive
ATTN: LOR~NZO MARINUZ7I &                                                                                                                    consolidation; claim
                                                  Open Road
I~ATH~RII'~E E. RICH~IRDSON                                              301                305             $499,999.99     $499,999.99        to be expunged
                                                Releasing, LLC
~RNOULD                                                                                                                                      duplicative of Claim
250 NEST 55TH ST                                                                                                                                   No. 3011
NEW YORK,NY 10019
                                                                                                                                                                          Case 18-12012-LSS




SPOTIFY USA INC
                                                                                                                                             Effect of substantive
C/O MORRISON AND FOERSTER LLP
                                                                                                                                             consolidation; claim
ATTN: LORENZO MARINUZZI &                       OR Productions
                                                                         301                306             $499,999.99      $499,999.99        to be expunged
K.I~.TI~ERINE E. RIC~YARDSON                        LLC
                                                                                                                                                                          Doc 979-2




                                                                                                                                             duplicative of Claim
f~RNOULD                                                                                                                                            No. 301
250 WEST 55TH ST
NEW YORK,NY 10019

SPOTIFY USA INC
C/O MORRISON ~1.ND FOERSTER LLP                                                                                                              Effect of substantive
                                                                                                                                             consolidation; claim
                                                                                                                                                                          Filed 05/29/20




ATTN: LOR.~NZO M~1RINUZZi &
                                                 Briarcliff LLC          301                308             $499,999.99      $499,999.99       to be expunged
I~ATH~RINE E. RICHARDSON
                                                                                                                                             duplicati~~e of Claim
r~RNOULD
                                                                                                                                                   No. 301
250 VEST 55TH: ST
NEW YORK,NY 10019
                                                                                                                                              Effect of substantive
                                                                                                                                                                          Page 7 of 14




C/O MORRISON AND FOERSTER LLP                      Open Road                                                                                  consolidation; claim
ATTN: LOREN70 MARINUZZI &                         International          301                310             $499,999.99      $499,999.99         to be expunged
K~TIIERIN~ E. RICIIARDSON                             LLC                                                                                     duplicati~~e of Claim
ARNOULD                                                                                                                                              No. 301


 1 The Plan Administrator has also objected to Ciaim No. 301 in this Fourth Omnibus Objection and seeks to have the claim disallowed and expunged as unsupported by the
 Debtors' Books and Records.
 DOCS NY:40237.2 64202/003
                                               OPEN ROAD FILMS,LLC
                                                  Duplicative Claims
                                                        Exhibit 1
                                                   Remaining     Duplicate or       Claim       Survivinb
                                                                                                                  Reason for
          Name of Claimant           Delbtor         Claim     Amended Claim       Amount         POC
                                                                                                                 Disallowance
                                                    Number     to be Disallowed                  Amount
250 WEST 55TH ST
NEW YORK,NY 10019



C/O MORRISON SAND FOERSTER LLP                                                                                Effect of substantive
~.TTN: LORENZO MARINULZT &                                                                                    consolidation; claim
                                     Empire                                                     $499,999.99     to be expunged
KATH~RTNE E. RI~I-U~RDSON                             301            311          $499,999.99
                                 Productions LLC                                                              duplicative of Claim
                                                                                                                                      Case 18-12012-LSS




ARNOULD
250 WEST ~STH ST                                                                                                    No. 301
NEW YORK,NY 10019
                                                                                                                                      Doc 979-2
                                                                                                                                      Filed 05/29/20
                                                                                                                                      Page 8 of 14




 DOCS NY:402372 64202/003
Case 18-12012-LSS   Doc 979-2   Filed 05/29/20   Page 9 of 14




                      ~XHIBI~ 2
                                                                            OPEN ROAD FILMS,LLC
                                                                        Insufficient Documentation Claims
                                                                                      Exhibit 2
                                                                              Claim                                                      Reason for Disallowance
                            Name of Claimant                                                Claim Amount
                                                                             Number

   ALLIED INTEGRATED MARKETING
   C/O JOSEPH H. MATZKIN,ESQ.
   3~0 FEDERAL STREET, 7TH FLOOR
   BOSTON,MA 02110                                                               170             $716,292.18            No documentation attached to claim.l
 -ALLIED INTEGRATED MARKETING
 !
 ALLIED ADVERTISING LP
 P~ BOX 845382
                                                                                                                                                                                   Case 18-12012-LSS




 BOSTON,MA 02284

   BANK ROBBER MUSIC LLC
   ATTN: DOUGLAS SMITH                                                            6               $55,000.00            Insufficient documentation attached to claim.
   40 EXCHANGE PL, STE 1900
                                                                                                                                                                                   Doc 979-2




   NEW YORK,NY 10005

    BLT CONIlVIUNICATIONS LLC                                                                                           Insufficient documentation attached to claim. Supporting
    C/O LAW OFFCES OF JEFFREY A SLOTT                                             72              $468,90326            documentation filed with the proof of claim does not
    ATTN: JEFFREY A SLOTT,ESQ.                                                                                          show that this is an obligation ofthe Debtor.
    15760 VENTURA BLVD STE 1600
    ENCINO,CA 91436
                                                                                                                                                                                   Filed 05/29/20




   BOND CREATIVE LLC
   SETH ~LTHOFF                                                                   34              $109,664.44           Insufficient documentation attached to claim.
   i 157 N HIGHLAND AVE
   LOS ANGELES,CA 90038
   BRIGADE MARKETING LLC
   ~TTN: TOM CUNHA                                                                                $116,625.00           Insufficient documentation attached to claim.
                                                                                  113
                                                                                                                                                                                   Page 10 of 14




   116 WEST 23RD ST STE 500
   NEW YORK,NY 10011


 1 The Plan Administrator has also objected to Claim No. 170 in its Fifth Omnibus Objection and, to the extent that this Objection is not granted, seeks to have the claim
    disallowed and expunged as unsupported by the Debtors' Books and Records.


DOCS NY:40267.4 64202/003
                                                       OPEN ROAD FILMS,LLC
                                                   Insufficient Documentation Claims
                                                                 Exhibit 2
                                                         Claim                                        Reason for Disallowance
                            Name of Claimant                           Claim Amount
                                                        Number

   DIGITAL CINEMA DISTRIBUTION COALITION LLC                                           Insufficient documentation attached to claim. A copy of
   ATTN: JOHN NOHELTY                                     140         $260,492.50
                                                                                       an agreement with the Debtor has not been provided.
   1840 CENTURY PK EAST STE 550
   LOS ANGELES,CA 90067

   FACEBOOK INC
   C/O DAVID SEREPCA
   MCMAHON SEREPCA LLP
                                                                                                                                                  Case 18-12012-LSS




   985 INDUSTRIAL RD,SUITE 201
   SAN CARLOS,CA 94070
                                                          99          $1,694,325.03    Insufficient documentation attached to claim.
   FACEBOOK,INC.
   ATTN: HOSSAIN MOSTAGHIM,COLLECTIONS
                                                                                                                                                  Doc 979-2




   MANAGER
   1601 WII,LOV~T ROAD
   MENLO PARK CA 94025


    GIARONOMO PRODUCTIONS INC                                                          Insufficient documentation attached to claim. A copy of
    ATTN: JOSEPH GRACEFFO                                  1           $450,337.50
                                                                                       an agreement with the Debtor has not been provided.
                                                                                                                                                  Filed 05/29/20




    1501 BROADWAY,STE 705                      _
    NEW YORK,NY 10036

    LATH~M & WATKINS LLP
    ATN: JEFFREY E. BJORK,ESQ.                                                         Insufficient documentation attached to claim. Supporting
    ADAM E. NIALATESTA,ESQ.                                                            documentation filed with the proof of claim does not
    355 SOUTH GRAND AVENUE,SUITE 100                                   $555,376.41     show that this is an obligation ofthe Debtor.
                                                                                                                                                  Page 11 of 14




                                                           ~l
    LOS ANGELES,CA 90071-1560

    LATHAM & WATKINS LLP
    ATTIC: MARVIN S. PUTNAM,ESQ.
    KENNETH T. DEUTSCH,ESQ.


DOCS NY:40267.4 64202/003
                                                                           OPEN ROAD FILMS,LLC
                                                                       Insufficient Documentation Claims
                                                                                     Exhibit 2
                                                                             Claim                                                      Reason for Disallowance
                            Name of Claimant                                               Claim Amount
                                                                            Number
   10250 CONSTELLATION BLVD.,SUITE 1100
   LOS ANGELES,CA 90067




   IVIOCEAN LLC
   A/K/A MOCEAN PICTURES LLC                                                                                           Insufficient documentation attached to claim. Supporting
   ATTN: RALUCA HIRINIA &                                                        80              $422,444.32           documentation filed with the proof of claim does not
                                                                                                                                                                                  Case 18-12012-LSS




   ROSHONE HARMON                                                                                                      slow that this is an obligation ofthe Debtor?
   2440 S SEPULVEDA BLVD,STE 150
   LOS ANGELES,CA 90064

   NATIONAL RESEARCH GROUP INC                                                                                         Insufficient documentation attached to claim. A copy of
                                                                                 11              $347,130.00
                                                                                                                                                                                  Doc 979-2




   ATTN: JAMES MCNAMARA                                                                                                an agreement with the Debtor has not been provided.
   5780 W JEFFERSON BLVD
   LOS ANGELES,CA 90016

    FROMOSHOP INC                                                                                                      Insufficient documentation attached to claim. Supporting
    ATTN: KEIRIN MEYER                                                           70               $56,521.84           documentation filed with the proof of claim does not
    5420 MCCONNELL EVE                                                                                                 show that this is an obligation ofthe Debtor.
                                                                                                                                                                                  Filed 05/29/20




    LOS ANGELES,CA 90066

    SCREEN ENGINE ASI LLC
    ATTN: NICK SINGER,LEGAL DEPT                                                 37               $46,255.76           Insufficient documentation attached to claim.
    1925 CENTURY PK EAST, SITITE 950
    LOS ANGELES,CE190067
                                                                                                                                                                                  Page 12 of 14




2 The Plan Administrator has also objected to Claim No. 80 in its Fifth Omnibus Objection and, to the extent that this Objection is not granted, seeks to have the claim
   disallowed and expunged as unsupported by the Debtors' Books and Records.

                                                                                      3
DOCS NY:40267.4 64202/003
                                                                           OPEN ROAD FILMS,LLC
                                                                       Insufficient Documentation Claims
                                                                                     Exhibit 2
                                                                             Claim                                                      Reason for Disallowance
                            Name of Claimant                                               Claim Amount
                                                                            Number

   SONY ELECTRONICS INC                                                                                               Insufficient documentation attached to claim. A copy of
   ~TTN: RICK BL~IZIER                                                          169             $266,970.00
                                                                                                                      an agreement with the Debtor has not been provided.
   1 15 W CENTURY RD STE 250
   PARAMUS,NJ 07652

   THE WALL GROUP LA LLC
   C/O ENDEAVOR                                                                 176               $3,884.00           No documentation attached to claim.
   ~1TTN: COURTNEY BRAUN
                                                                                                                                                                                 Case 18-12012-LSS




   4601 WILSHIIZE BLVD 3RD FL
   BEVERLY HILLS,CA 90210

   THINKLATINO INC
   ~4TTN: ROCIO PRADO KISSLING                                                    3              $36,440.00           No documentation attached to claim.3
                                                                                                                                                                                 Doc 979-2




   24311 SYLVAN GLEN RD
   CALABASAS,CA 91302

    TOTALLYHER MEDIEI LLC
    JOSH ELLINGWOOD                                                              148             $25,000.00            No documentation attached to claim.4
    5140 GOLDLEAF CIR, 1ST FL
    LOS ANGELES,CA 90056
                                                                                                                                                                                 Filed 05/29/20
                                                                                                                                                                                 Page 13 of 14




3 The Plan Administrator has also objected to Claim No. 3 in its Fifth Omnibus Objection and, to the extent that this Objection is not granted, seeks to have the claim
   disallowed and expunged as unsupported by the Debtors' Books and Records.
4 The Plan Administrator has also objected to Claim No. 148 in its Fifth Omnibus Objection and, to the extent that this Objection is not granted, seeks to have the claim and,
   to the extent that this Objection is not granted, seeks to have the claim disallowed and expunged as unsupported by the Debtors' Books and Records.

                                                                                       4
DOCS NY:40267.4 64202/003
                                                                           OPEN ROAD FILMS,LLC
                                                                       Insufficient Documentation Claims
                                                                                     Exhibit 2
                                                                             Claim
                            Name of Claimant                                               Claim Amount                                 Reason for Disallowance
                                                                            Number

   ZUFFA INTERNATIONAL LLC
   A.KA ULTIMATE FIGHTING CHAMPIONSHIP(UFC)
   C/O ENDEAVOR                                                                 111             $450,000.00            No documentation attached to claim.5
   ATTN: REBECCA LITMAN
   1 1 MADISON FIVE, 17TH FLOOR
   NEW YORK,NY 10010
                                                                                                                                                                            Case 18-12012-LSS
                                                                                                                                                                            Doc 979-2
                                                                                                                                                                            Filed 05/29/20
                                                                                                                                                                            Page 14 of 14




5 The Plan Administrator has also objected to Claim No. 111 in its Fifth Omnibus Objection and, to the extent that this Objection is not granted, seeks to have the claim
   disallowed and expunged as unsupported by the I~ebtors' Books and Records.

                                                                                      5
DOGS NY:40267.4 64202/003
